MATHERNE, Judge,
concurs.
ORDER ON PETITION TO REHEAR
A Petition to Rehear has been filed by plaintiffs-appellants which petition seeks an award of pre-judgment interest on the judgment awarded by this Court.
Petitioner correctly calls to our attention that plaintiffs-appellants sought pre-judgment interest at the trial level as well as bad faith penalty. In our initial judgment we refused to award plaintiffs any bad faith penalty under T.C.A. § 56-1105, but, through oversight, we did fail to consider the matter of pre-judgment interest as set forth in T.C.A. § 47-14-123.
Upon consideration of the omitted matter we conclude that the Petition to Rehear is well taken on the point and we hereby award pre-judgment interest at the rate of 6% on the sum of $15,583.50 from January 23, 1979, to May 1, 1979 (period prior to effective date of T.C.A. § 47-14-123) and *390thereafter at 10% to date of entry of this order. Said amount is the amount stipulated to have been paid on January 23, 1979, by plaintiffs-appellants in the case of Whitehurst v. Wilco and Bi-Rite. Pre-judgment interest is also awarded in the rate of 6% on the sum of $2,952.58 from April 19, 1979, to May 1, 1979 (period prior to effective date of T.C.A. § 47-14-123) and thereafter at 10% to date of entry of this order. Said additional amount is that stipulated to have been paid on April 19, 1979, by plaintiffs-appellants as attorney fees in the case of Whitehurst v. Wilco and Bi-Rite.
Our opinion and judgment in this case entered on February 24, 1981, is hereby amended to conform to this order.